DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.      The following is a quotation of the second paragraph of 35 U.S.C. 112:
        The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter     which the applicant regards as his invention. 

         Claims 1-7 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
          Claim 1 recites the term “wherein the session key” in line 9.  It is incomplete sentence.  Applicant should resolve the above issue.
Double Patenting
3.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


           Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 11,337,065.  Although the conflicting claims are not identical, they are not patentably distinct from each other because a method, a system, and a non-transitory computer readable medium of independent claims 1, 8, and 15 of U.S. Patent No. 11,337,065 and method, an apparatus, and a non-transitory computer readable medium of independent claims 1, 8, and 15 of the present application share the following common A method for edge network authentication and access, implemented by an edge server, comprising: receiving user equipment (UE) information from an application client executed on a UE to establish a connection between the edge server and the UE, wherein the edge server is located at a local access point name (APN); verifying whether the UE has authorization to the local APN based on the UE information; generating a session key when the UE has authorization to the local APN, wherein the session key enables access to a radio access network, and wherein the session key, and wherein the session key comprises an application key that validates the connection between the edge server and the UE and enables the UE to access content from an application on a content server; sending the session key to the UE; receiving a request to access content of an application on the content server from the UE, wherein the request comprises a key; authenticating the UE based on determining that the key matches the application key; and in response to authenticating the UE, serving the content from an instance of the application on the content server to the UE according to the session identifier. 
             
                                                                                
Conclusion                        
            

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656